 


 HR 5972 ENR: Mary Ann Shadd Cary Post Office Dedication Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 5972 
 
AN ACT 
To designate the facility of the United States Postal Service located at 500 Delaware Avenue, Suite 1, in Wilmington, Delaware, as the Mary Ann Shadd Cary Post Office. 
 
 
1.Short titleThis Act may be cited as the Mary Ann Shadd Cary Post Office Dedication Act.  2.Mary Ann Shadd Cary Post Office (a)DesignationThe facility of the United States Postal Service located at 500 Delaware Avenue, Suite 1, in Wilmington, Delaware, shall be known and designated as the Mary Ann Shadd Cary Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Mary Ann Shadd Cary Post Office.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 